Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Moorhead on 11/02/2021.
The application has been amended as follows: 
In claim 10 line 5, replace “wherein the administrator device comprises logic to:” with 
---wherein the administrator device implements logic that configures the system to:---
In claim 19 line 15, after “logic” insert ---that configures one or more participant devices---
In claim 19 line 18, after “sending” insert ---participant---
In claim 19 line 19, delete “from each participant”
Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art references of US 2016/0354698 A1 to Gotkin, US 2013/0303268 to Miller and US 2004/0110552 to Del Prado neither anticipate nor render obvious the following claim limitations, when interpreted in the context of the corresponding claim:
permitting subsequent team trades based on a dynamic salary cap for each participant that can be different from the initial salary cap and different for different participants,”
Re claim 10, “permit subsequent team trades based on a dynamic salary cap for each participant that can be different from the initial salary cap and different for different participants,”
Re claim 19, “permitting subsequent team trades based on a dynamic salary cap for each participant that can be different from the initial salary cap and different for different participants,”
With regard to 35 U.S.C. 101, the Examiner is persuaded by Applicant’s arguments presented on pp. 11-12 that the amended claims as presented 08/23/2021 recite improvements to the technical field of fantasy sports team management and are not merely organizing conventional human activity or applying any long-known fundamental concepts in a technological context. For example, on p. 12 Applicant identifies the following improvement in the field: “the claims describe a fantasy league designed to cut down on participants spending significant amounts of time and input while playing. By using a team-based model, participants do not need to worry about trading injured players, accounting for poor player performance and constantly adjusting a roster. The automated dynamic salary cap and trading ensure that players are getting a fair deal without needing human input in the form of a moderator. Additionally, every team value during the season is automatically updated based on the performance of said team. Participants can now know if a team is performing well based entirely on this value, instead of needing to look at individual players and minute statistics.” (emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715